                   Case 19-10289-LSS           Doc 3966            Filed 08/26/21   Page 1 of 3




                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
                                                  1
IMERYS TALC AMERICA, INC., et al.,                           : Case No. 19-10289 (LSS)
                                                             :
                    Debtors.                                 : (Jointly Administered)
                                                             :
                                                             :
------------------------------------------------------------ :
                                                             x Adv. Pro. No. 21-51006 (LSS)
IMERYS TALC AMERICA, INC., and                               :
IMERYS TALC VERMONT, INC.,                                   :
                                                             :
                   Plaintiffs,                               :
                                                             :
v.
                                                             :
JOHNSON & JOHNSON and JOHNSON &                              :
JOHNSON CONSUMER INC.,                                       :
                                                             :
                   Defendants.                               :
                                                             :
------------------------------------------------------------
                                                               x

                           NOTICE OF HEARING SCHEDULED FOR
                         THURSDAY, AUGUST 26, 2021 AT 4:30 P.M. (ET)


    This remote hearing will be conducted entirely over Zoom and requires all participants to
                                       register in advance.
                      Please register by August 26, 2021 at 2:00 p.m. (ET)

                     COURTCALL WILL NOT BE USED FOR THIS HEARING.

                         Please use the following link to register for this hearing
    https://debuscourts.zoomgov.com/meeting/register/vJIscOuopj8sGbDLQg_alf8ZU2AG_ED5Wsk

        After registering your appearance by Zoom, you will receive a confirmation email
                        containing information about joining the hearing.


1
   The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and Imerys Talc
Canada Inc. (6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.


RLF1 25889541v.1
                   Case 19-10289-LSS   Doc 3966    Filed 08/26/21     Page 2 of 3




         PLEASE TAKE NOTICE that the Honorable Laurie Selber Silverstein will deliver a

bench ruling on Thursday, August 26, 2021 at 4:30 p.m. (ET) (the “Hearing”) with respect to

the issues pending before the Court relating to the (i) Motion of the Official Committee of Tort

Claimants to Intervene in a Adversary Proceeding [Adv. Case No. 21-51006 (LSS) – Adv.

Docket No. 2], (ii) Motion of the Official Committee of Tort Claimants and the Future

Claimants’ Representative for Temporary Restraining Order and Preliminary Injunction [Adv.

Case No. 21-51006 (LSS) – Adv. Docket No. 4] and (iii) The Future Claimants’

Representative’s Motion to Intervene in an Adversary Proceeding and Joinder in the Motion of

the Official Committee of Tort Claimants to Intervene in an Adversary Proceeding [Docket No.

3874/Adv. Case No. 21-51006 (LSS) – Adv. Docket No. 8].

         PLEASE TAKE FURTHER NOTICE that, at the direction of the Court, the remote

Hearing will be conducted entirely over zoom and, as part of the Court’s protocol, all

participants are required to register no later than Thursday, August 26, 2021 at 2:00 p.m.

(ET).




                                               2
RLF1 25889541v.1
                   Case 19-10289-LSS   Doc 3966       Filed 08/26/21   Page 3 of 3




Dated: August 26, 2021                 /s/ Amanda R. Steele
       Wilmington, Delaware
                                        RICHARDS, LAYTON & FINGER, P.A.

                                        Mark D. Collins (No. 2981)
                                        Michael J. Merchant (No. 3854)
                                        Amanda R. Steele (No. 5530)
                                        Brett M. Haywood (No. 6166)
                                        One Rodney Square
                                        920 North King Street
                                        Wilmington, DE 19801
                                        Telephone: (302) 651-7700
                                        Facsimile: (302) 651-7701
                                        E-mail: collins@rlf.com
                                                merchant@rlf.com
                                                steele@rlf.com
                                                haywood@rlf.com

                                        - and -

                                        LATHAM & WATKINS LLP

                                        Jeffrey E. Bjork (admitted pro hac vice)
                                        Kimberly A. Posin (admitted pro hac vice)
                                        Helena G. Tseregounis (admitted pro hac vice)
                                        355 South Grand Avenue, Suite 100
                                        Los Angeles, California 90071-1560
                                        Telephone: (213) 485-1234
                                        Facsimile: (213) 891-8763
                                        E-mail: jeff.bjork@lw.com
                                                 kim.posin@lw.com
                                                 helena.tseregounis@lw.com

                                        - and -

                                        Richard A. Levy (admitted pro hac vice)
                                        330 North Wabash Avenue, Suite 2800
                                        Chicago, Illinois 60611
                                        Telephone: (312) 876-7700
                                        Facsimile: (312) 993-9767
                                        E-mail: richard.levy@lw.com

                                        Counsel for Debtors and Debtors-in-Possession




                                                  3
RLF1 25889541v.1
